UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLUMBIA

 AMERICAN PETROLEUM                           )
 INSTITUTE,                                   )
                                              )
               Plain tiff/C 0 un terclaim     )
               Defendant,                     )
                                              )
               v.                             ) Civil Case No. 09-529 (RJL)
                               )
 TECHNOMEDIA INTERNATIONAL, )
 INC.,                         )
                               )
        Defendant/Counterclaim )
        Plaintiff.             )


                                            ORDER                          fL.. ----
       For the reasons set forth in the Memorandum Opinion, it is this .:sUday of March,
2010, hereby

      ORDERED that API's Motion to Dismiss Counts 1-3 and 5-6 of TechnoMedia's
Amended Counterclaim Pursuant to Fed. R. Civ. P. 12(b)(6) [#39] is GRANTED in part
and DENIED in part; it is further

       ORDERED that Count I of the Amended Counterclaim is DISMISSED with
prejudice, except as to TechnoMedia's claim that API is wrongfully withholding
TechnoMedia's trade secrets; it is further

     ORDERED that Counts 2,3,5, and 6 of the Amended Counterclaim are
DISMISSED with prejudice; it is further

      ORDERED that API's Motion to Strike Allegations of the Amended
Counterclaim Pursuant to Fed. R. Civ. P. 12(f) [#39] is GRANTED; it is further

        ORDERED that all allegations in the Amended Counterclaim concerning any
association between API and Ecoman or between API and the Islamic Republic of Iran-
including, without limitation, the allegations contained at pages 1-2 and at paragraphs 30-
35, 77(d), 80(e), and 87 of the Amended Counterclaim-are hereby STRICKEN; it is
further
     ORDERED that TechnoMedia's Application for Preliminary Injunction [#23] is
DENIED; and it is further

       ORDERED that TechnoMedia's Motion for Leave to File Deposition Transcript
Excerpts of Patrick Quinn in Support of TechnoMedia's Application for Preliminary
Injunction [#62] is DENIED.

      SO ORDERED.




                                            RICHA        . EON
                                            United States District Judge




                                        2